    Case 1:20-cr-00037-RJJ ECF No. 14 filed 02/26/20 PageID.23 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
                            -----------
UNITED STATES OF AMERICA,

                      Plaintiff,
             v.

DANIEL AUGUSTINE SOLIS,

                  Defendant.
_____________________________/                         INDICTMENT

      The Grand Jury charges:

                                        Bank Robbery

      On or about February 12, 2020, in Kalamazoo County, in the Southern Division

of the Western District of Michigan,

                                   DANIEL AUGUSTINE SOLIS

by intimidation took from the person or presence of a JPMorgan Chase Bank employee

approximately $7,038.50, belonging to and in the care, custody, control, management,

and possession of JPMorgan Chase Bank, located at 141 E. Michigan Ave, the deposits

of which were then insured by the Federal Deposit Insurance Corporation.

18 U.S.C. ' 2113(a)
                                                A TRUE BILL


                                                _____________________________
ANDREW BYERLY BIRGE                             GRAND JURY FOREPERSON
United States Attorney



DANIEL Y. MEKARU
Assistant United States Attorney
